

Exhibit 10.3
MILACRON HOLDINGS CORP.
2015 Equity Incentive Plan
Restricted Stock Award Agreement
This Restricted Stock Award Agreement (this “Agreement”) is made by and between
Milacron Holdings Corp., a Delaware corporation (the “Company”), and [●] (the
“Participant”), effective as of [●] (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the Milacron Holdings Corp. 2015 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock, subject to the terms and conditions set forth
in the Plan and this Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Award. The Company has granted to the Participant,
effective as of the Date of Grant, [●] shares of Restricted Stock, on the terms
and conditions set forth in the Plan and this Agreement, subject to adjustment
as set forth in the Plan.

2.
Vesting of Restricted Stock.

(a)
General. Subject to the terms and conditions set forth in the Plan and this
Agreement, and except as otherwise provided in Section 2(b) and Section 3, the
shares of Restricted Stock will vest one-third (1/3rd) on each of the first,
second and third anniversaries of the Date of Grant, subject to the
Participant’s continued Service through the applicable vesting date.

(b)
Termination Following Change in Control. Any unvested shares of Restricted Stock
will fully vest and become exercisable upon a termination of the Participant’s
Service without Cause or for Good Reason occurring upon or within 12 months
following a Change in Control. The vesting of the unvested shares of Restricted
Stock pursuant to the immediately preceding sentence is conditioned, however,
upon the Participant’s signing a release of claims in a form provided by the
Company (a “Release”), which Release must be executed, returned and, to the
extent applicable, no longer subject to revocation, within 30 days following the
Participant’s termination of Service (the date such Release has been executed,
returned and, to








--------------------------------------------------------------------------------




the extent applicable, no longer subject to revocation, the “Release Effective
Date”). Notwithstanding anything to the contrary contained in this Section 2(b),
the unvested and outstanding shares of Restricted Stock shall vest on the
Release Effective Date.
(c)
Good Reason Defined. If a Participant has an effective employment agreement,
severance agreement, service agreement or other similar agreement with the
Company or a Subsidiary that defines “Good Reason” or a like term, Good Reason
shall have the meaning set forth in such agreement at the time of the
Participant’s termination of Service or, in the absence of such definition, Good
Reason means the termination of Service by the Participant because of the
occurrence of any of the following events without the Participant’s written
consent: (i) a material reduction of the Participant’s authorities, duties or
responsibilities from those in effect immediately prior to the Change in
Control; provided, however, that any change in title, reporting relationship or
de minimis reduction in such authorities, duties or responsibilities resulting
merely from the acquisition of the Company and its existence as a subsidiary or
division of another entity shall not constitute Good Reason; (ii) a material
reduction in the Participant’s base salary or target annual bonus opportunity,
in each case, as compared to the value of each immediately prior to the Change
in Control; or (iii) the Participant is required to relocate to a different
principal place of business that is located more than one hundred (100) miles
away from the Participant’s primary residence as of immediately prior to the
Change in Control. In the event of existence of grounds that would constitute
Good Reason as contemplated in subsections (i), (ii) and (iii) above, such
grounds shall constitute Good Reason only if the Participant provides written
notice to the Company of the facts which constitute the grounds within 90 days
following the initial existence of the grounds and the Company thereafter fails
to cure such grounds within 30 business days following its receipt of such
notice (or, in the event that such grounds cannot be corrected within such 30
day period, the Company has not taken all reasonable steps within such 30 day
period to correct such grounds as promptly as practicable thereafter).

3.
Forfeiture. Except as otherwise provided in Section 2(b), any unvested shares of
Restricted Stock will be forfeited immediately, automatically and without
consideration upon a termination of the Participant’s Service for any reason.
Without limiting the generality of the foregoing, the shares of Restricted Stock
and any vested Shares (and any resulting proceeds) will continue to be subject
to Section 13 of the Plan.

4.
Issuance of Shares.

(a)
Book-Entry Registration of the Shares; Delivery of Shares. The Company may at
its election either: (i) after the Date of Grant, issue a certificate
representing the shares of Restricted Stock subject to this Agreement and place
a legend and stop transfer notice on that certificate, in which case the Company
may retain that certificate unless, until and as any shares represented by that
certificate have vested and may cancel that certificate if and to the extent
that the shares of Restricted Stock



2





--------------------------------------------------------------------------------




are forfeited or otherwise required to be transferred back to the Company;
provided that, if the shares of Restricted Stock are to be certificated, the
Company may require the Participant to deliver to the Company a duly-executed
blank stock power in a form to be provided by the Company; or (ii) not issue any
certificate representing the shares of Restricted Stock subject to this
Agreement and instead document the Participant’s interest in the shares of
Restricted Stock by registering the shares of Restricted Stock with the
Company’s transfer agent (or another custodian selected by the Company) in
book-entry form in the Participant’s name with the applicable restrictions noted
in the book entry system, in which case no certificate representing all or any
part of the shares of Restricted Stock will be issued unless, until and as any
of those shares have vested, and the Company may cancel those book entry shares
if and to the extent that the shares of Restricted Stock are forfeited or
otherwise required to be transferred back to the Company. In any case, the
Company may provide a reasonable delay in the issuance or delivery of vested
shares of Common Stock to address withholding taxes and other administrative
matters.
(b)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the shares of Restricted Stock, including exercising any voting
or similar rights, unless, until and as the shares of Restricted Stock vest;
provided that the Participant will be entitled to receive dividends with respect
to the vested Restricted Stock and with respect to the unvested Restricted Stock
as may be determined by the Committee in accordance with the Plan; and provided
further that (x) any regular cash dividends paid with respect to an unvested
share of Restricted Stock (the “associated share”) will be withheld by the
Company and will be paid to the Participant, without interest, within thirty
(30) days after the associated share vests and will be forfeited if and when the
associated share is forfeited, and (y) any property (other than cash)
distributed with respect to an associated share (including without limitation a
distribution of shares by reason of a stock dividend, stock split or otherwise
or a distribution of other securities with respect to an associated share) will
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to those restrictions and will be
forfeited if and when the associated share is forfeited or will vest if and when
the associated share vests.

(c)
Withholding Requirements. As a condition to the grant and vesting of the
Restricted Stock, the Participant will make such arrangements as the Committee
may require for the satisfaction of any federal, state, local or foreign
withholding tax obligations that may arise in connection with that Restricted
Stock. The Participant may elect to satisfy such obligations in cash or, in the
Committee’s discretion, by having the Company withhold a number of shares of
vested Restricted Stock having a Fair Market Value equal to such obligation.

5.
Adjustment to Restricted Stock. In the event of any change with respect to the
outstanding shares of Common Stock contemplated by Section 4.5 of the Plan, the
Restricted Stock may be adjusted in accordance with Section 4.5 of the Plan.



3





--------------------------------------------------------------------------------




6.
Restrictive Covenant Agreement. The Participant agrees to be bound by the
Restrictive Covenant Agreement attached hereto as Exhibit A (the “Restrictive
Covenant Agreement”) in consideration of: (a) the Restricted Stock granted
herein; (b) the Participant’s ongoing employment by the Company or a Subsidiary;
(c) the importance of protecting the confidential information of the Company,
its Subsidiaries and its affiliates and their other legitimate interests,
including without limitation the valuable confidential information and goodwill
that they have developed or acquired; (d) the Participant being granted access
to trade secrets and other confidential information of the Company, its
Subsidiaries and its affiliates; and (e) other good and valuable consideration.

7.
Miscellaneous Provisions.

(a)
Securities Laws Requirements. No shares of Common Stock will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any shares of Common Stock issuable pursuant to this Agreement as
it may deem advisable, including, without limitation, restrictions under the
Securities Act, as amended, under the requirements of any exchange upon which
shares of the same class are then listed and under any blue sky or other
securities laws applicable to those shares of Common Stock.

(b)
Section 83(b) Election. The Participant may file an election pursuant to
Section 83(b) of the Code with respect to the Restricted Stock, provided that
the Participant has made such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
with respect to the transfer of shares of Restricted Stock in cash, upon the
filing of such election. If the Participant makes an election pursuant to
Section 83(b) of the Code, the Participant will file, within thirty (30) days
following the date of grant, a copy of such election with the Company and with
the Internal Revenue Service, in accordance with the regulations under
Section 83 of the Code. The Participant acknowledges that it is his or her sole
responsibility, and not the Company’s, to file a timely election under Section
83(b) of the Code, even if the Participant requests that the Company or its
representatives make this filing on his or her behalf.

(c)
Non-Transferability. Any shares of Common Stock delivered hereunder will be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
shares are listed, any applicable federal or state laws and any agreement with,
or policy of, the Company or the Committee to which the Participant is a party
or subject, and



4





--------------------------------------------------------------------------------




the Committee may cause orders or designations to be placed upon any
certificate(s) or other document(s) delivered to the Participant, or on the
books and records of the Company’s transfer agent, to make appropriate reference
to such restrictions.
(d)
No Right to Continued Service. Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Participant) or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
Cause.

(e)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(f)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(g)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(h)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries and legatee(s), as applicable, whether or not any such person will
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(i)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.



5





--------------------------------------------------------------------------------




(j)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(k)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement. 

(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Stock
subject to all of the terms and conditions of the Plan and this Agreement. In
the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable term or provision
of the Plan will govern and prevail.

[Signature page follows.]




6





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Award Agreement as of the Date of Grant.


Participant                        Milacron Holdings Corp.




_______________________________        By:_________________________________
Name:                            Name:
                            Title:




[Signature Page – Restricted Stock Award Agreement]





--------------------------------------------------------------------------------






EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT


THIS AGREEMENT (this “Restrictive Covenant Agreement”) is made effective as of
the Date of Grant by and between the Company and the Participant. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Restricted Stock Award Agreement to which this Restrictive Covenant Agreement is
attached as Exhibit “A” (the “Award Agreement”).
R E C I T A L S:
WHEREAS, the Company and the Participant have entered into the Award Agreement;
AND WHEREAS the Award Agreement is conditional on the Participant entering into
this Restrictive Covenant Agreement;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Definitions. For purposes of this Restrictive Covenant Agreement:
a.    “Business” means manufacturing, designing, distributing, marketing or
selling plastics manufacturing equipment, plastics manufacturing equipment
components including hot runner systems, mold components or aftermarket parts or
services, or industrial machining chemicals, or any other business engaged in by
the Company or any if its Subsidiaries within twelve (12) months prior to the
Participant’s termination of employment by or other service to the Company or
any of its Subsidiaries.
b.    “Confidential Information” means the business and financial records,
customer and supplier lists, business contacts, contracts, trade secrets,
confidential methods of operations of the Company and its affiliates and other
related information, as such exists from time to time during the Participant’s
employment by or other service to the Company or any of its Subsidiaries.
c.    “Customer” means any Person who:
i.    has been a customer of the Company at any time during the one year period
prior to the termination of the Participant’s employment or service; or
ii.    has evidenced an intention in writing to purchase Products from the
Company at any time during the one year period prior to the termination of the
Participant’s employment or service,
and with whom the Participant had any dealings, directly or indirectly, or about
whom the Participant had confidential information, during the Participant’s
employment or service.


    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------




d.    “Person” means any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, firm, company, estate or
unincorporated organization.
e.    “Products” means the products of the Business (i) manufactured by the
Company within the one year period immediately preceding the date of this
Restrictive Covenant Agreement (ii) manufactured by the Company during the
Participant’s employment or service (iii) manufactured by the Company in the
twelve (12) months following the termination of the Participant’s employment or
service in the normal course of operating, maintaining and expanding the
business and (iv) any products that are substitutes for or competitive with the
products referred to in clauses (i), (ii) and (iii).
2.    Confidentiality. The Participant recognizes and acknowledges that the
Confidential Information constitutes valuable, special and unique assets of the
Company and its affiliates, access to and knowledge of which are essential to
the performance of the duties of the Participant hereunder. The Participant
acknowledges that such Confidential Information is not generally known in the
trade and that such Confidential Information provides the Company and its
affiliates with a competitive edge in its industry. In that regard, the
Participant acknowledges and agrees that the Company and its affiliates have
taken and are taking reasonable steps to protect the confidentiality of, and
legitimate interest in, the Confidential Information. The Participant therefore
agrees that he will not, during his employment or other service, or after
termination of his employment or service, disclose any of such Confidential
Information to any Person for any reason or purpose whatsoever except in
connection with the performance of his duties to the Company and its affiliates,
nor shall he make use of any such Confidential Information for his own purposes
or for the benefit of any Person except the Company and its affiliates.
Confidential Information shall not include any information which is or becomes
publicly known through no action or inaction of the Participant. Notwithstanding
the foregoing, in the event that the Participant is requested or required, in
connection with any proceeding by or before a governmental authority, to
disclose Confidential Information, the Participant will give the Company prompt
written notice of such request or requirement so that the Company or its
affiliates may seek a protective order or other appropriate relief. In the event
that such protective order or other remedy is not obtained or the Company waives
the right to seek such an order or other remedy, the Participant may, without
liability hereunder furnish only that portion of the Confidential Information
which the Participant is legally required to disclose. Notwithstanding anything
herein to the contrary, nothing in this Restrictive Covenant Agreement shall (a)
prohibit the Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(b) require notification or prior approval by the Company of any reporting
described in clause (a). Participant acknowledges that Participant is hereby
notified, in accordance with the Defend Trade Secrets Act of 2016, 18 U.S.C. §
1833(b), that: (i) an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, in each case solely for the
purpose of reporting or investigating a suspected violation of law; (ii) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in


    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------




a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal and (B) does not disclose the
trade secret except pursuant to court order. 
3.    Non-Competition. While employed or rendering services or at any time
during the eighteen (18) months following termination of the Participant’s
employment or service, for whatever reason, and whether with or without cause,
the Participant shall not in any manner whatsoever (other than a holding of less
than two percent (2%) of the shares of a company listed on a public stock
exchange in Canada or the United States of America) within North America, either
individually or in partnership or jointly or in conjunction with any other
Person:
a.    directly, or indirectly, carry on, engage in or be concerned with or
interested in any business that manufactures, sells or distributes the Products;
b.    directly, or indirectly, assist (as principal, beneficiary, director,
shareholder, partner, nominee, executor, trustee, agent, servant, employee,
independent contractor, supplier, consultant, lender, guarantor, financier or in
any other capacity whatever) any Person to carry on, engage in or be concerned
with or interested in any business that manufactures, sells or distributes the
Products; or
c.    have any direct or indirect interest or concern (as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor or in any other capacity
whatever) in or with any Person, if any part of the activities of such Person
consists of any business that manufactures, sells or distributes the Products.
4.    Non-Solicitation of Customers. While the Participant is employed or
rendering services or at any time during the eighteen (18) months following
termination of the Participant’s employment or service, for whatever reason, and
whether with or without cause, the Participant shall not for competitive
purposes, either individually or in partnership or jointly or in conjunction
with any other Person:
a.    directly, or indirectly solicit any Customer;
b.    directly, or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer; or
c.    have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever, other than a holding of less than two percent (2%)
of the shares of a company listed on a public exchange in Canada or the United
States) in or with any Person if any of the activities of which Person consists
of soliciting


    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------




any Customer, if such solicitation is, directly or indirectly, intended to
result in a sale of any Products to such Customer within North America.
5.    Non-Solicitation of Employees. While the Participant is employed or
rendering services or at any time during the eighteen (18) months following
termination of the Participant’s employment or service, for whatever reason, the
Participant shall not, directly or indirectly, hire, solicit or induce to
perform services, or attempt to solicit or induce to perform services (as an
employee, consultant or otherwise) any individuals who are employees of the
Company or take any actions which are intended to persuade any such employee to
leave the employ of the Company, without the prior written consent of the
Company. This section shall not apply to solicitations made generally to
individuals through public media and which are not specifically targeted at
employees of the Company.
6.    Non-Disparagement. The Participant shall not at any time, directly or
indirectly, orally, in writing or through any medium, disparage, defame or
assail the reputation, integrity or professionalism of the Company or any of its
affiliates, officers, directors, employees or shareholders. Notwithstanding the
foregoing, this prohibition does not apply to statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings.
7.    Return of Documents and Property. Upon the termination of his employment
or service or at such other time that the Company may request, the Participant
shall forthwith return and deliver to the Company, and shall not retain, any
originals or copies of, any books, papers or price lists of the Company,
customer lists, files, books of account, notes and other documents and data or
other writings, tapes or records of the Company maintained by or in the
possession of the Participant (and all of the same are hereby acknowledged and
agreed to be the property of the Company).
8.    Inventions and Patents. The Participant hereby assigns to the Company all
right, title and interest to all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (in each case whether
or not patentable), all copyrights and copyrightable works, all trade secrets,
confidential information and know-how, and all other intellectual property
rights that both (a) are conceived, reduced to practice, developed or made by
the Participant while employed by the Company or any of its Subsidiaries and (b)
either (i) relate to the Company’s or any of its Subsidiaries’ actual or
anticipated business, research and development or existing or future products or
services, or (ii) are conceived, reduced to practice, developed or made using
any equipment, supplies, facilities, assets or resources of the Company or any
of its Subsidiaries’ (including but not limited to, any intellectual property
rights) (“Work Product”). The Participant shall promptly disclose such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the period of
employment) to establish and confirm the Company’s ownership thereof (including,
without limitation, assignments, consents, powers of attorney, applications and
other instruments).
9.    Covenants Reasonable.
a.    The Participant acknowledges and agrees with the Company that:


    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------




i.    the covenants in this Agreement are reasonable in the circumstances and
are necessary to protect the Company;
ii.    the Participant is being provided with the opportunity to receive a
substantial financial benefit as a result of the Award Agreement;
iii.    the covenants of the Participant contained in this Restrictive Covenant
Agreement were a material inducement for the Company to enter into the Award
Agreement and the execution and delivery of this Restrictive Covenant Agreement
is a condition to the Company’s obligation pursuant to the Award Agreement; and
iv.    the breach by such Participant of any of the provisions of this
Restrictive Covenant Agreement would cause serious and irreparable harm to the
Company which could not adequately be compensated for in damages.
b.    The Participant agrees that the Company shall be entitled to obtain and
the Participant agrees not to oppose a request for, interim, interlocutory and
permanent injunctive relief and other equitable relief to prevent a breach or
continued breach of the provisions of this Restrictive Covenant Agreement, as
well as an accounting of all profits and benefits that arise out of such
violation, which rights and remedies shall be cumulative in addition to any
other rights or remedies to which the Company may be entitled in law. The
provisions of this section shall not derogate from any other remedy which the
Company may have in the event of such a breach.
10.    Severability. In the event that a court of competent jurisdiction
determines that any term or provision of this Restrictive Covenant Agreement is
illegal, invalid or unenforceable in any jurisdiction, such illegality,
invalidity or unenforceability of that term or provision will not affect: (a)
the legality, validity or enforceability of the remaining terms and provisions
of this Restrictive Covenant Agreement; and (b) the legality, validity or
enforceability of such term or provision in any other jurisdiction. Further, to
the extent that any provision hereof is deemed unenforceable by virtue of its
scope in terms of territory, length of time, scope of activities or otherwise,
but may be made enforceable by limitations or revisions thereon, the parties
agree that such limitations or revisions may be made so that the same shall,
nevertheless, be enforceable to the fullest extent permitted by law.
11.    Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon delivery after deposit with Federal Express
or similar overnight courier service. A notice shall be addressed to the Company
at its principal executive office, attention General Counsel, and to the
Participant at the address that he/she most recently provided to the Company.
12.    Entire Agreement. This Restrictive Covenant Agreement constitutes the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and supersedes all prior and contemporaneous arrangements,
agreements and understandings, whether oral or written and whether express or
implied, and whether in term sheets, presentations or


    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------




otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof.
13.    Amendment; Waiver. No amendment or modification of any term of this
Restrictive Covenant Agreement shall be effective unless signed in writing by or
on behalf of the Company and the Participant. No waiver of any breach or
condition of this Restrictive Covenant Agreement shall be deemed to be a waiver
of any other or subsequent breach or condition, whether of like or different
nature.
14.    Successors and Assigns; No Third-Party Beneficiaries. The provisions of
this Restrictive Covenant Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns.
15.    Signature in Counterparts. This Restrictive Covenant Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.




    
WEIL:\96029258\2\63629.0006

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Restrictive Covenant
Agreement.


Milacron Holdings Corp.


By:
 
Name:
 
Title:
 

Agreed and acknowledged as
of the date first above written:


Signature:
 
Name:
 










